DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the amendment filed on 1/21/2022.
Claims 8-14, 16 and 28 have been canceled.
Claim 29 is new.
Claims 1-7, 15, 17-27 and 29 are pending and have been examined.
Claims 1-7, 15, 17-27 and 29 are rejected.

Response to Arguments
Rejection of Claims under 35 USC 101
Applicant’s Response:
Claims 1-7, 15 and 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. It is respectfully submitted that claim 1 does not fall within the abstract idea of "Mental Processes". Because claim 1 could not, as a practical matter, be performed entirely in a human's mind. Specifically: Claim 1 recites "the method is implemented by a management server containing a processor and a memory... when monitoring a target server is down... sending a restart message for restarting the target server to the target computer room". The human mind is not equipped to monitor the state of a server and send a message to the target computer room. Therefore, the technical features recited by claim 1 could not be performed entirely in a human's mind. Furthermore, claim 1 improves upon conventional technology. See paragraph [0062] of the specification of the present application. Claim 1 adjusts the priority among the plurality of notification methods, before sending the restart message, and then the restart message for restarting the server may be sent to the computer room according to the adjusted highest priority notification method. In other words, each restart message for each time of notification will be sent to the computer room according to the adjusted highest priority notification method. As a result, the server will be successfully restarted by notifying once to a substantially large extent, and the restart message may not desire to be repeatedly sent through any other notification method, which can not only save system resources, but also enable the server that is down to be restarted in a timely manner. It is apparent that the automatic notification system does not have to waste computing resources in repeatedly sending restart messages for the same downed server. Therefore, claim 1 effectively improves the service quality of the automatic notification system. Therefore, claim 1 is directed to a specific implementation of a solution to a problem in the field. Accordingly, claim 1 is not directed to an abstract idea. For similar reasons, independent claims 15 and 23 and dependent claims 2-7, 17-22, 24-27 and 29 do not recite an abstract idea. Accordingly, withdrawal of the rejection of the claims under 35 U.S.C. 101 is respectfully requested.	




Examiner’s Response:
Applicant's arguments filed 01/21/22 have been fully considered but they are not persuasive. The Applicant argues that 1) the human mind is not equipped to monitor the state of a server and send a message to the target computer room and 2) the claims improves upon conventional technology. The Examiner disagrees and will present the analysis of the independent claims below. The claims are examined under the broadest reasonable interpretation.
The 2019 Revised Patent Subject Matter Eligibility Guidance lays out the steps for analysis of claims for an abstract idea. Step 1 is “Do the claims fall within the statutory categories?” Yes. Claims 1-7 and 29 are a method. Claims 15 and 17-22 are a server and claims 23-27 are a non-transitory computer-readable storage medium. 
The next step is Step 2A Prong 1, “Does the claim recite a judicial exception (an abstract idea)?” Yes. The Applicant merely stated that the human mind is not equipped to monitor the state of a server and send a message to the target computer room. The limitation of “when monitoring a target server is down, determining a target computer room where the target server is located” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the name of the server and determine based on the name the room. A common naming scheme of computers is the building, room, machine number.  Then pressing a button based upon the determination to send a restart message. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Claims can recite a mental process even if they are claimed as being performed on a computer. Accordingly, the claim recites an abstract idea.
The next step is Step 2A Prong 2, “Evaluating additional elements in the claim to determine whether they integrate the exception into a practical application of the exception” No. The Applicant argues that claims the claims improves upon conventional technology and points to ¶ [0062]. This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. Accordingly, the claim is not integrated into a practical application.
The next step is Step 2B, “evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception”. No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")); “the notification methods refer to ways of sending restart messages; and according to a highest priority notification method, sending a restart message for restarting the target server to the target computer room” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). Accordingly, the claim does not recite additional elements that amount significantly more. Thus, the claims are not patent eligible.



Rejection of Claims under 35 USC 103
Applicant’s Response:
	Applicant submits that the cited references fail to teach the newly added limitations of:
•	“the notification methods refer to ways of sending restart messages”

Examiner’s Response:
Applicant’s arguments with respect to claims 1, 15 and 23 have been considered but are moot because the arguments are directed to amended subject matter properly addressed with the newly cited reference of Shuvaev et al. (US 20170223128 A1).
The combination of Lazar et al. (US 20180359597 A1) and Shuvaev et al. (US 20170223128 A1) teaches the language of the independent claims.

All remaining arguments are now moot in regards to the new rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 15 and 17-27 and 29 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
Claim 1, 15 and 23 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “when monitoring a target server is down, determining a target computer room where the target server is located; according to statistical parameters of all previous notifications of the target computer room, adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate; the notification methods refer to ways of sending restart messages; and according to a highest priority notification method, sending a restart message for restarting the target server to the target computer room.”
The limitation of “when monitoring a target server is down, determining a target computer room where the target server is located” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the name of the server and determine based on the name the room. A common naming scheme of computers is the building, room, machine number.  Then pressing a button based upon the determination to send a restart message. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims can recite a mental process even if they are claimed as being performed on a computer.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")); “the notification methods refer to ways of sending restart messages; and according to a highest priority notification method, sending a restart message for restarting the target server to the target computer room” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.

Claims 2, 17 and 24 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods.”
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). The claims are not patent eligible.

Claims 3, 18 and 25 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method.”
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). The claims are not patent eligible.

Claims 4, 19 and 26 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room.”
The limitation of “determining whether the target server is a first server that is down in the target computer room” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the server to determine if the server is on or off. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")); “if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). The claims are not patent eligible.

Claims 5, 20 and 27 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server, generating a feedback message recorded with location information of the faulty server, and sending the feedback message to the target computer room.”
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server” is well‐understood, routine activities (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); “generating a feedback message recorded with location information of the faulty server, and sending the feedback message to the target computer room” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.

Claims 6 and 21 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down, and determining whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion yes, generating a feedback message recorded with the target device attribute and the proportion thereof, and sending the feedback message to a management.”
The limitation of “determining whether there is a target device attribute having a proportion greater than a rated proportion” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the attribute and deciding if it is too high. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")); “if there is a target device attribute having a proportion greater than the rated proportion, generating a feedback message recorded with the target device attribute and the proportion thereof, and sending the feedback message to a management” is well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")). The claims are not patent eligible.

Claims 7 and 22 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “further including: in every preset period, obtaining a downtime change value of servers that are down in a current preset period, and determining whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period; and if the downtime change value is greater than the preset change value, calculating a proportion of each preset device attribute of all servers that are down in the current preset period, generating a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to a management; or if the downtime change value is not greater than the preset change value, obtaining a proportion of each preset device attribute of all servers that are down in a previous preset period, generating the feedback message recorded with the above mentioned current preset period, the above-mentioned each preset device attribute, and the abovementioned proportion of each preset device attribute, and sending the feedback message to the management.”
The limitation of “determining whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (mental process). That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually looking at the downtime change value and deciding if it is too high. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “in every preset period, obtaining a downtime change value of servers that are down in a current preset period”; “generating a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to a management”; “generating the feedback message recorded with the above- mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to the management” are well‐understood, routine activities (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.")); “if the downtime change value is greater than the preset change value, calculating a proportion of each preset device attribute of all servers that are down in the current preset period; or if the downtime change value is not greater than the preset change value, obtaining a proportion of each preset device attribute of all servers that are down in a previous preset period” is well‐understood, routine activities (Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.")). The claims are not patent eligible.
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “the notification time is an average time interval of previous times between time of sending the restart message and time of successfully restarting the target server.”
This judicial exception is not integrated into a practical application because the technical improvement is to improve the service quality of each server in ¶ [0062] of the spec. From the claim scope, the claims fail to address this improvement because merely sending a message to restart a server is not enough to tie the claims towards the technical improvement. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: “the notification time is an average time interval of previous times between time of sending the restart message and time of successfully restarting the target server” is Insignificant Extra-Solution Activity. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and further in view of Shuvaev et al. (US 20170223128 A1).

As to claim 1, Lazar et al. teaches a method for notifying downtime, wherein the method comprises: when monitoring a target server is down, determining a target computer room where the target server is located (See ¶ [0054], Teaches that for example, the health engine 125 can determine from a lookup table that the system can look up a billing address associated with a user of the CPE device and use this address as the address or geolocation for the device);
and according to a highest priority notification method, sending a restart message for restarting the target server to the target computer room (See ¶ [0051], Teaches that at execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software). 
However, it does not expressly teach according to statistical parameters of all previous notifications of the target computer room, adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate; the notification methods refer to ways of sending restart messages.
Shuvaev et al., from analogous art, teaches according to statistical parameters of all previous notifications of the target computer room, adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate (See ¶¶ [0048], [0049], Teaches that the intermediary may select a transport supported by the target device based on the device-specific ranking of the plurality of transports. The intermediary may send a message, which may include command information, to the target device via the selected transport. The intermediary may also adjust or update the device-specific ranking of the plurality of transports supported by the target device based on one or more criteria, such as, for example, based on: a success rate or failure rate for one or more transports in communicating or delivering messages to one or more devices, current availability of one or more of the transports, one or more characteristics of a message or payload to be forwarded to the target device (e.g., such as size of payload or message, whether a command or payload to be forwarded to the target device relates to communication of audio or video signals, any latency requirements for the payload or target device, reliability requirements), feedback from a client application or from one or more devices regarding one or more of the transports, or other criteria. The intermediary may receive a message from a client application including command information to be forwarded to a target device and a response maximum wait time field that identifies a maximum wait time before the intermediary sends a response to the client application. For example, the intermediary may send to the client application, at a time not later than a time indicated by the response maximum wait time field, a response to the first message that includes at least a command status.); 
the notification methods refer to ways of sending restart messages (See ¶ [0063], Teaches that some illustrative example transports that may be supported by a client/client application or user account, or supported by a device may include: HyperText Transfer Protocol (HTTP), Secure Sockets Layer (SSL), one or more email protocols, Ethernet, Transmission Control Protocol/Internet Protocol (TCP/IP), Short Message Service (SMS) or other texting service, one or more social media applications or social media messaging applications and their associated protocols, a Cloud Messaging protocol (GCM), Extensible Messaging and Presence Protocol (XMPP), Bluetooth wireless protocol/standard, Long Term Evolution (LTE) or other cellular communications protocol, IEEE 802.11/Wireless LAN (WLAN) technology and communications protocol, or other transport. These are merely a few example transports, and others may be used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shuvaev et al. into Lazar et al. to communicate or exchange information, even though the client applications and devices may not necessarily share a same transport.
One of ordinary skill in the art would have been motivated because it allows one to communicate or exchange information, even though the client applications and devices may not necessarily share a same transport (See Shuvaev et al. ¶ [0047]).

As to claim 15, Lazar et al. teaches a management server, comprising: a processor and a memory, wherein: the memory stores at least one instruction, at least one program, a set of codes or a set of instructions, and the at least one instruction, to a method for notifying downtime, is executed by the processor configured to: when monitoring a target server is down, determine a target computer room where the target server is located, (See ¶ [0054], Teaches that for example, the health engine 125 can determine from a lookup table that the system can look up a billing address associated with a user of the CPE device and use this address as the address or geolocation for the device);
and according to a highest priority notification method, send a restart message for restarting the target server to the target computer room (See ¶ [0051], Teaches that at execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software). 
However, it does not expressly teach according to statistical parameters of all previous notifications of the target computer room, adjust a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate; the notification methods refer to ways of sending restart messages.
Shuvaev et al., from analogous art, teaches according to statistical parameters of all previous notifications of the target computer room, adjust a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate (See ¶¶ [0048], [0049], Teaches that the intermediary may select a transport supported by the target device based on the device-specific ranking of the plurality of transports. The intermediary may send a message, which may include command information, to the target device via the selected transport. The intermediary may also adjust or update the device-specific ranking of the plurality of transports supported by the target device based on one or more criteria, such as, for example, based on: a success rate or failure rate for one or more transports in communicating or delivering messages to one or more devices, current availability of one or more of the transports, one or more characteristics of a message or payload to be forwarded to the target device (e.g., such as size of payload or message, whether a command or payload to be forwarded to the target device relates to communication of audio or video signals, any latency requirements for the payload or target device, reliability requirements), feedback from a client application or from one or more devices regarding one or more of the transports, or other criteria. The intermediary may receive a message from a client application including command information to be forwarded to a target device and a response maximum wait time field that identifies a maximum wait time before the intermediary sends a response to the client application. For example, the intermediary may send to the client application, at a time not later than a time indicated by the response maximum wait time field, a response to the first message that includes at least a command status.); 
the notification methods refer to ways of sending restart messages (See ¶ [0063], Teaches that some illustrative example transports that may be supported by a client/client application or user account, or supported by a device may include: HyperText Transfer Protocol (HTTP), Secure Sockets Layer (SSL), one or more email protocols, Ethernet, Transmission Control Protocol/Internet Protocol (TCP/IP), Short Message Service (SMS) or other texting service, one or more social media applications or social media messaging applications and their associated protocols, a Cloud Messaging protocol (GCM), Extensible Messaging and Presence Protocol (XMPP), Bluetooth wireless protocol/standard, Long Term Evolution (LTE) or other cellular communications protocol, IEEE 802.11/Wireless LAN (WLAN) technology and communications protocol, or other transport. These are merely a few example transports, and others may be used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shuvaev et al. into Lazar et al. to communicate or exchange information, even though the client applications and devices may not necessarily share a same transport.
One of ordinary skill in the art would have been motivated because it allows one to communicate or exchange information, even though the client applications and devices may not necessarily share a same transport (See Shuvaev et al. ¶ [0047]).

As to claim 23, Lazar et al. teaches a non-transitory computer-readable storage medium, containing at least one instruction, at least one program, a set of codes or a set of instructions, and the at least one instruction is executed by a processor to implement a method for notifying downtime, the method comprising: when monitoring a target server is down, determining a target computer room where the target server is located (See ¶ [0054], Teaches that for example, the health engine 125 can determine from a lookup table that the system can look up a billing address associated with a user of the CPE device and use this address as the address or geolocation for the device);
and according to a highest priority notification method, sending a restart message for restarting the target server to the target computer room (See ¶ [0051], Teaches that at execution operation 440, the health engine 125 executes a resolution action. In some implementations, the health engine sends instructions to the CPE device, where the instructions cause the CPE device to restart or update its software). 
However, it does not expressly teach according to statistical parameters of all previous notifications of the target computer room, adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate; the notification methods refer to ways of sending restart messages.
Shuvaev et al., from analogous art, teaches according to statistical parameters of all previous notifications of the target computer room, adjusting a priority among a plurality of notification methods corresponding to the target computer room, wherein the statistical parameters at least include notification time and a restart success rate (See ¶¶ [0048], [0049], Teaches that the intermediary may select a transport supported by the target device based on the device-specific ranking of the plurality of transports. The intermediary may send a message, which may include command information, to the target device via the selected transport. The intermediary may also adjust or update the device-specific ranking of the plurality of transports supported by the target device based on one or more criteria, such as, for example, based on: a success rate or failure rate for one or more transports in communicating or delivering messages to one or more devices, current availability of one or more of the transports, one or more characteristics of a message or payload to be forwarded to the target device (e.g., such as size of payload or message, whether a command or payload to be forwarded to the target device relates to communication of audio or video signals, any latency requirements for the payload or target device, reliability requirements), feedback from a client application or from one or more devices regarding one or more of the transports, or other criteria. The intermediary may receive a message from a client application including command information to be forwarded to a target device and a response maximum wait time field that identifies a maximum wait time before the intermediary sends a response to the client application. For example, the intermediary may send to the client application, at a time not later than a time indicated by the response maximum wait time field, a response to the first message that includes at least a command status.); 
the notification methods refer to ways of sending restart messages (See ¶ [0063], Teaches that some illustrative example transports that may be supported by a client/client application or user account, or supported by a device may include: HyperText Transfer Protocol (HTTP), Secure Sockets Layer (SSL), one or more email protocols, Ethernet, Transmission Control Protocol/Internet Protocol (TCP/IP), Short Message Service (SMS) or other texting service, one or more social media applications or social media messaging applications and their associated protocols, a Cloud Messaging protocol (GCM), Extensible Messaging and Presence Protocol (XMPP), Bluetooth wireless protocol/standard, Long Term Evolution (LTE) or other cellular communications protocol, IEEE 802.11/Wireless LAN (WLAN) technology and communications protocol, or other transport. These are merely a few example transports, and others may be used).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shuvaev et al. into Lazar et al. to communicate or exchange information, even though the client applications and devices may not necessarily share a same transport.
One of ordinary skill in the art would have been motivated because it allows one to communicate or exchange information, even though the client applications and devices may not necessarily share a same transport (See Shuvaev et al. ¶ [0047]).

Claims 2-3, 17-18 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and Shuvaev et al. (US 20170223128 A1) and further in view of Golin (US 20180145842 A1).

As to claim 2, the combination of Lazar et al. and Shuvaev et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods.
Golin, from analogous art, teaches wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods (See ¶ [0032], Teaches that adaptive flow control techniques may be configured to apply a set of weights to the different priority levels utilized by the notification system 110, where the set of weights may be utilized to determine which priority levels to process notifications for or how many notifications from each different priority level the notification system should process during a particular transmission period).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Shuvaev et al. to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 3, the combination of Lazar et al. and Shuvaev et al. and Golin teaches the method according to claim 2 above. However, it does not expressly teach wherein according to the weight value of each notification method, adjusting the priority among the plurality of notification methods includes: when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method.
Golin, from analogous art, teaches wherein according to the weight value of each notification method, adjusting the priority among the plurality of notification methods includes: when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method  (See ¶¶ [0032], [0033], Teaches that the notification engine may select notification requests from the notification request queue for each priority level and process them based on the set of weights. It is noted that any unused capacity may be reallocated to process notifications for one or more of the other priority levels. For example, if the notification engine only has 50 notifications for the fourth priority level, 5% of the total notification processing for the notification engine 130 may be reallocated to one or more of the other priority levels. In an embodiment, adaptive flow control techniques of the present disclosure may be configured to always allocate additional capacity to the highest priority level first, and then any capacity remaining may be distributed to lower priority levels until all capacity is utilized. By processing notifications for all priority levels in parallel, the likelihood that any particular notification or priority level suffers from starvation may be reduced or eliminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Shuvaev et al. and Golin to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 17, the combination of Lazar et al. and Shuvaev et al. teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: according to respective preset weight ratios of notification time and a restart success rate, calculate a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjust the priority among the plurality of notification methods.
Golin, from analogous art, teaches wherein the processor is further configured to: according to respective preset weight ratios of notification time and a restart success rate, calculate a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjust the priority among the plurality of notification methods (See ¶ [0032], Teaches that adaptive flow control techniques may be configured to apply a set of weights to the different priority levels utilized by the notification system 110, where the set of weights may be utilized to determine which priority levels to process notifications for or how many notifications from each different priority level the notification system should process during a particular transmission period).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Shuvaev et al. to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 18, the combination of Lazar et al. and Shuvaev et al. and Golin teaches the server according to claim 17 above. However, it does not expressly teach wherein the processor is further configured to: when the weight value of each notification method is different, adjust a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjust a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method.
Golin, from analogous art, teaches wherein the processor is further configured to: when the weight value of each notification method is different, adjust a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjust a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method (See ¶¶ [0032], [0033], Teaches that the notification engine may select notification requests from the notification request queue for each priority level and process them based on the set of weights. It is noted that any unused capacity may be reallocated to process notifications for one or more of the other priority levels. For example, if the notification engine only has 50 notifications for the fourth priority level, 5% of the total notification processing for the notification engine 130 may be reallocated to one or more of the other priority levels. In an embodiment, adaptive flow control techniques of the present disclosure may be configured to always allocate additional capacity to the highest priority level first, and then any capacity remaining may be distributed to lower priority levels until all capacity is utilized. By processing notifications for all priority levels in parallel, the likelihood that any particular notification or priority level suffers from starvation may be reduced or eliminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Shuvaev et al. and Golin to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 24, the combination of Lazar et al. and Shuvaev et al. teaches the non-transitory computer-readable storage medium according to claim 23 above. However, it does not expressly teach wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods.
Golin, from analogous art, teaches wherein according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room includes: according to respective preset weight ratios of the notification time and the restart success rate, calculating a weight value of each notification method of the plurality of notification methods corresponding to the target computer room; and according to the weight value of each notification method, adjusting the priority among the plurality of notification methods (See ¶ [0032], Teaches that adaptive flow control techniques may be configured to apply a set of weights to the different priority levels utilized by the notification system 110, where the set of weights may be utilized to determine which priority levels to process notifications for or how many notifications from each different priority level the notification system should process during a particular transmission period).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Shuvaev et al. to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

As to claim 25, the combination of Lazar et al. and Shuvaev et al. and Golin teaches the non-transitory computer-readable storage medium according to claim 24 above. However, it does not expressly teach wherein according to the weight value of each notification method, adjusting the priority among the plurality of notification methods includes: when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method.
Golin, from analogous art, teaches wherein according to the weight value of each notification method, adjusting the priority among the plurality of notification methods includes: when the weight value of each notification method is different, adjusting a notification method corresponding to a smallest weight value to the highest priority notification method; or when weight values of at least two notification methods are same and are smallest, adjusting a notification method corresponding to a highest restart success rate among the at least two notification methods to the highest priority notification method (See ¶¶ [0032], [0033], Teaches that the notification engine may select notification requests from the notification request queue for each priority level and process them based on the set of weights. It is noted that any unused capacity may be reallocated to process notifications for one or more of the other priority levels. For example, if the notification engine only has 50 notifications for the fourth priority level, 5% of the total notification processing for the notification engine 130 may be reallocated to one or more of the other priority levels. In an embodiment, adaptive flow control techniques of the present disclosure may be configured to always allocate additional capacity to the highest priority level first, and then any capacity remaining may be distributed to lower priority levels until all capacity is utilized. By processing notifications for all priority levels in parallel, the likelihood that any particular notification or priority level suffers from starvation may be reduced or eliminated).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Golin into the combination of Lazar et al. and Shuvaev et al. and Golin to generate and broadcast messages that have priority levels to one or more intended recipients.
One of ordinary skill in the art would have been motivated because it allows one to generate and broadcast messages that have priority levels to one or more intended recipients (See Golin ¶ [0006]).

Claims 4, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and Shuvaev et al. (US 20170223128 A1) and further in view of Narzisi et al. (US 20160343227 A1).

As to claim 4, the combination of Lazar et al. and Shuvaev et al. teaches the method according to claim 1 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, further including: determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room.
Narzisi et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, further including: determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room (See Col. 21 Ln. 37, Col. 23 Ln. 4, Teaches that at 916, the BMS determines a data center event priority. Each sensor signal received at 902 may be associated with a particular sensor type and location. At 1020, the BMS may increase the data center event priority level based at least in part on receiving the additional sensor signal. At 1022, the BMS generates notifications to console systems administrating services that are implemented on affected computer systems.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narzisi et al. into the combination of Lazar et al. and Shuvaev et al. to allow BMS systems to perform logical operations in regard to detected events.
One of ordinary skill in the art would have been motivated because it allows one to allow BMS systems to perform logical operations in regard to detected events (See Narzisi et al. Col. 1 Ln. 42).

As to claim 19, the combination of Lazar et al. and Shuvaev et al. teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: determine whether the target server is a first server that is down in the target computer room; if the target server is the first server that is down in the target computer room, obtain a default notification method of the target computer room; and according to the default notification method, send the restart message for restarting the target server to the target computer room.
Narzisi et al., from analogous art, teaches wherein the processor is further configured to: determine whether the target server is a first server that is down in the target computer room; if the target server is the first server that is down in the target computer room, obtain a default notification method of the target computer room; and according to the default notification method, send the restart message for restarting the target server to the target computer room (See Col. 21 Ln. 37, Col. 23 Ln. 4, Teaches that at 916, the BMS determines a data center event priority. Each sensor signal received at 902 may be associated with a particular sensor type and location. At 1020, the BMS may increase the data center event priority level based at least in part on receiving the additional sensor signal. At 1022, the BMS generates notifications to console systems administrating services that are implemented on affected computer systems.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narzisi et al. into the combination of Lazar et al. and Shuvaev et al. to allow BMS systems to perform logical operations in regard to detected events.
One of ordinary skill in the art would have been motivated because it allows one to allow BMS systems to perform logical operations in regard to detected events (See Narzisi et al. Col. 1 Ln. 42).

As to claim 26, the combination of Lazar et al. and Shuvaev et al. teaches the non-transitory computer-readable storage medium according to claim 23 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room.
Narzisi et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: determining whether the target server is a first server that is down in the target computer room; and if the target server is the first server that is down in the target computer room, obtaining a default notification method of the target computer room, and sending the restart message for restarting the target server to the target computer room according to the default notification method; or if the target server is not the first server that is down in the target computer room, according to the statistical parameters of all previous notifications of the target computer room, adjusting the priority among the plurality of notification methods corresponding to the target computer room (See Col. 21 Ln. 37, Col. 23 Ln. 4, Teaches that at 916, the BMS determines a data center event priority. Each sensor signal received at 902 may be associated with a particular sensor type and location. At 1020, the BMS may increase the data center event priority level based at least in part on receiving the additional sensor signal. At 1022, the BMS generates notifications to console systems administrating services that are implemented on affected computer systems.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Narzisi et al. into the combination of Lazar et al. and Shuvaev et al. to allow BMS systems to perform logical operations in regard to detected events.
One of ordinary skill in the art would have been motivated because it allows one to allow BMS systems to perform logical operations in regard to detected events (See Narzisi et al. Col. 1 Ln. 42).

Claims 5-7, 20-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and Shuvaev et al. (US 20170223128 A1) and further in view of Hopper et al. (US 20140068329 A1).

As to claim 5, the combination of Lazar et al. and Shuvaev et al. teaches the method according to claim 1 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server.
Hopper et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server (See ¶¶ [0027], [0017], [0016], Teaches that For instance, configuration management server 130 may send an alert including a severity indicator for the fault associated with the alert, such as a numerical indication of the severity level (e.g., 1-5). Similarly, support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. This information may then be sent to another monitoring component, such as ranking server 150, for further analysis. Once node 120 c is fixed by support personnel or the fault is otherwise rectified, support management server 140 may send a downtime indication 141 associated with the fault to ranking server 150, which may include the amount of time that node 120 c was down due to the fault. With this information, ranking server 150 may then rank each of the nodes 120 based on their reliability. For instance, based on the severity of alerts received and the amount of downtime associated with the alerts, ranking server 150 may calculate corresponding severity scores and downtime scores for each node 120. These scores may be determined in any suitable way. For example, alert severities and amounts of downtime may each be multiplied by some respective factor to yield severity and downtime scores. The factor may be determined by an administrator of the IT infrastructure, which may allow for scaling of each respective fault measure (i.e., severity is more important than downtime, and vice versa). From these scores, ranking server 150 may then determine an overall reliability value for each node 120 indicating the reliability of the nodes 120. Based on the reliability values determined, ranking server 150 may then rank nodes 120 in order to determine which nodes are the most troublesome. If node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Shuvaev et al. to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 6, the combination of Lazar et al. and Shuvaev et al. teaches the method according to claim 1 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down, and determining whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion, generating a feedback message recorded with the target device attribute and the proportion thereof, and sending the feedback message to a management.
Hopper et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, further including: if a quantity of servers that are down exceeds a preset value, calculating a proportion of each preset device attribute of all servers that are down, and determining whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion, generating a feedback message recorded with the target device attribute and the proportion thereof, and sending the feedback message to a management (See ¶¶ [0016], [0027],[0028] and Fig. 3, Teaches that if node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process. The method begins at step 310, where alerts for a plurality of nodes are received. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Shuvaev et al. to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 7, the combination of Lazar et al. and Shuvaev et al. teaches the method according to claim 1 above. However, it does not expressly teach further including: in every preset period, obtaining a downtime change value of servers that are down in a current preset period, and determining whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period; and if the downtime change value is greater than the preset change value, calculating a proportion of each preset device attribute of all servers that are down in the current preset period, generating a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to a management; or if the downtime change value is not greater than the preset change value, obtaining a proportion of each preset device attribute of all servers that are down in a previous preset period, generating the feedback message recorded with the above- mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to the management.
Hopper et al., from analogous art, teaches further including: in every preset period, obtaining a downtime change value of servers that are down in a current preset period, and determining whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period; and if the downtime change value is greater than the preset change value, calculating a proportion of each preset device attribute of all servers that are down in the current preset period, generating a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to a management; or if the downtime change value is not greater than the preset change value, obtaining a proportion of each preset device attribute of all servers that are down in a previous preset period, generating the feedback message recorded with the above- mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and sending the feedback message to the management (See ¶¶ [0027], [0028], Teaches that support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. For instance, a severity level of 3 may be multiplied by 20 to yield a severity score of 60. Similarly, the amount of downtime may be 3 minutes and may be multiplied by a factor of 50 to yield a downtime score of 150. These scores may then be used at step 340 in determining reliability values for each node being monitored. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults. Finally, at step 360, support personnel who have been associated with the alerts are ranked for each device. This may allow administrators to see which support personnel are most familiar with a particular node, and may be used to determine who the best person to dispatch would be in the event of a fault associated with that device.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Shuvaev et al. to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 20, the combination of Lazar et al. and Shuvaev et al. teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: if a number of times that the target server is down in a preset period exceeds a preset number of times, mark the target server a faulty server, and generate a feedback message recorded with location information of the faulty server; and send the feedback message to the target computer room.
Hopper et al., from analogous art, teaches wherein the processor is further configured to: if a number of times that the target server is down in a preset period exceeds a preset number of times, mark the target server a faulty server, and generate a feedback message recorded with location information of the faulty server; and send the feedback message to the target computer room (See ¶¶ [0027], [0017], [0016], Teaches that For instance, configuration management server 130 may send an alert including a severity indicator for the fault associated with the alert, such as a numerical indication of the severity level (e.g., 1-5). Similarly, support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. This information may then be sent to another monitoring component, such as ranking server 150, for further analysis. Once node 120 c is fixed by support personnel or the fault is otherwise rectified, support management server 140 may send a downtime indication 141 associated with the fault to ranking server 150, which may include the amount of time that node 120 c was down due to the fault. With this information, ranking server 150 may then rank each of the nodes 120 based on their reliability. For instance, based on the severity of alerts received and the amount of downtime associated with the alerts, ranking server 150 may calculate corresponding severity scores and downtime scores for each node 120. These scores may be determined in any suitable way. For example, alert severities and amounts of downtime may each be multiplied by some respective factor to yield severity and downtime scores. The factor may be determined by an administrator of the IT infrastructure, which may allow for scaling of each respective fault measure (i.e., severity is more important than downtime, and vice versa). From these scores, ranking server 150 may then determine an overall reliability value for each node 120 indicating the reliability of the nodes 120. Based on the reliability values determined, ranking server 150 may then rank nodes 120 in order to determine which nodes are the most troublesome. If node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Shuvaev et al. to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 21, the combination of Lazar et al. and Shuvaev et al. teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: if a quantity of servers that are down exceeds a preset value, calculate a proportion of each preset device attribute of all servers that are down, and determine whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion, generate a feedback message recorded with the target device attribute and the proportion thereof, and send the feedback message to a management.
Hopper et al., from analogous art, teaches wherein the processor is further configured to: if a quantity of servers that are down exceeds a preset value, calculate a proportion of each preset device attribute of all servers that are down, and determine whether there is a target device attribute having a proportion greater than a rated proportion; and if there is a target device attribute having a proportion greater than the rated proportion, generate a feedback message recorded with the target device attribute and the proportion thereof, and send the feedback message to a management (See ¶¶ [0016], [0027],[0028] and Fig. 3, Teaches that if node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process. The method begins at step 310, where alerts for a plurality of nodes are received. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Shuvaev et al. to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 22, the combination of Lazar et al. and Shuvaev et al. teaches the server according to claim 15 above. However, it does not expressly teach wherein the processor is further configured to: in every preset period, obtain a downtime change value of servers that are down in a current preset period; determine whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period, and if the downtime change value is greater than the preset change value, calculate a proportion of each preset device attribute of all servers that are down in the current preset period, and generate a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and send the feedback message to a management, or if the downtime change value is not greater than the preset change value, obtain a proportion of each preset device attribute of all servers that are down in a previous preset period, and generate the feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and send the feedback message to a management.
Hopper et al., from analogous art, teaches wherein the processor is further configured to: in every preset period, obtain a downtime change value of servers that are down in a current preset period; determine whether the downtime change value is greater than a preset change value, wherein the downtime change value includes a value of servers that are down and a value of servers that are successfully restarted in the current preset period, and if the downtime change value is greater than the preset change value, calculate a proportion of each preset device attribute of all servers that are down in the current preset period, and generate a feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and send the feedback message to a management, or if the downtime change value is not greater than the preset change value, obtain a proportion of each preset device attribute of all servers that are down in a previous preset period, and generate the feedback message recorded with the above-mentioned current preset period, the above-mentioned each preset device attribute, and the above-mentioned proportion of each preset device attribute, and send the feedback message to a management (See ¶¶ [0027], [0028], Teaches that support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. At step 330, severity and downtime scores are determined. The severity and downtime scores may be determined by simple algorithms and may be set by an administrator of an IT infrastructure. As an example, the severity indicator and amount of downtime may be multiplied a particular factors that take into account the respective weights that each should be given when determining a reliability value. For instance, a severity level of 3 may be multiplied by 20 to yield a severity score of 60. Similarly, the amount of downtime may be 3 minutes and may be multiplied by a factor of 50 to yield a downtime score of 150. These scores may then be used at step 340 in determining reliability values for each node being monitored. Once reliability scores are determined for each of the nodes at step 340, the nodes are ranked according to their reliability values at step 350. This ranking may be helpful, for instance, in determining which node to look to first in the event of future faults. Finally, at step 360, support personnel who have been associated with the alerts are ranked for each device. This may allow administrators to see which support personnel are most familiar with a particular node, and may be used to determine who the best person to dispatch would be in the event of a fault associated with that device.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Shuvaev et al. to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

As to claim 27, the combination of Lazar et al. and Shuvaev et al. teaches the non-transitory computer-readable storage medium according to claim 23 above. However, it does not expressly teach after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server, generating a feedback message recorded with location information of the faulty server, and sending the feedback message to the target computer room.
Hopper et al., from analogous art, teaches after determining the target computer room where the target server is located when monitoring the target server is down, the method further including: if a number of times that the target server is down in a preset period exceeds a preset number of times, marking the target server a faulty server, generating a feedback message recorded with location information of the faulty server, and sending the feedback message to the target computer room (See ¶¶ [0027], [0017], [0016], Teaches that For instance, configuration management server 130 may send an alert including a severity indicator for the fault associated with the alert, such as a numerical indication of the severity level (e.g., 1-5). Similarly, support management server 140 may send a downtime indication including the amount of downtime associated with a particular alert. In other embodiments, the alert severity and downtime associated with the alert may be determined by the same monitoring component. This information may then be sent to another monitoring component, such as ranking server 150, for further analysis. Once node 120 c is fixed by support personnel or the fault is otherwise rectified, support management server 140 may send a downtime indication 141 associated with the fault to ranking server 150, which may include the amount of time that node 120 c was down due to the fault. With this information, ranking server 150 may then rank each of the nodes 120 based on their reliability. For instance, based on the severity of alerts received and the amount of downtime associated with the alerts, ranking server 150 may calculate corresponding severity scores and downtime scores for each node 120. These scores may be determined in any suitable way. For example, alert severities and amounts of downtime may each be multiplied by some respective factor to yield severity and downtime scores. The factor may be determined by an administrator of the IT infrastructure, which may allow for scaling of each respective fault measure (i.e., severity is more important than downtime, and vice versa). From these scores, ranking server 150 may then determine an overall reliability value for each node 120 indicating the reliability of the nodes 120. Based on the reliability values determined, ranking server 150 may then rank nodes 120 in order to determine which nodes are the most troublesome. If node 120 c is known to cause repeated faults, it may be more efficient for support personnel to look to node 120 c first in any fault finding process.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopper et al. into the combination of Lazar et al. and Shuvaev et al. to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert.
One of ordinary skill in the art would have been motivated because it allows one to determine a first value indicating a measure of reliability for the first node based on an amount of first node downtime associated with the first alert and a severity of the first alert (See Hopper et al. ¶ [0002]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lazar et al. (US 20180359597 A1) and Shuvaev et al. (US 20170223128 A1) and further in view of Carlson et al. (US 20120017121 A1).

As to claim 29, the combination of Lazar et al. and Shuvaev et al. teaches the method according to claim 1 above. However, it does not expressly teach the notification time is an average time interval of previous times between time of sending the restart message and time of successfully restarting the target server.
Carlson et al., from analogous art, teaches the notification time is an average time interval of previous times between time of sending the restart message and time of successfully restarting the target server (See ¶¶ [0052], [0036], Teaches that if the Monitor Task determines in stage 307 that the I/O success count is greater than the minimum count, an average CMR time for the selected interval on the first path is calculated based on the total CMR time in the selected interval (Delta CMR time) and the I/O success count (Delta I/O count) in that interval. The average CMR time may be calculated by dividing the Delta CMR time by the Delta I/O count. These fields may include the accumulated CMR times for start or resume functions successfully initiated on the channel path for the specified secondary queue.).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Carlson et al. into the combination of Lazar et al. and Shuvaev et al. to automatically and quickly identify problems in channel paths.
One of ordinary skill in the art would have been motivated because it allows one to automatically and quickly identify problems in channel paths (See Carlson et al. ¶ [0080]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        4/28/22


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456